Case: 1:20-cv-00618-TSB-MRM Doc #: 30 Filed: 04/27/21 Page: 1 of 2 PAGEID #: 1728




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


FRANKLIN WOODS,

                       Petitioner,              :   Case No. 1:20-cv-618

       - vs -                                       District Judge Timothy S. Black
                                                    Magistrate Judge Michael R. Merz

WARDEN, Warren Correctional
 Institution

                                                :
                       Respondent.


     DECISION AND ORDER DENYING RENEWED MOTION FOR
                       DISCOVERY


       This habeas corpus case is before the Court on Petitioner’s Motion for Discovery (ECF No.

29). In the Motion he seeks to require Respondent to furnish directly to the Court “authentic

copies” of the two interrogations to which he was subject and the results of which were admitted

against him in evidence. Woods contends that these two interrogations, conducted by Lawrence

County Children services worker Randy Thompson and Lawrence County Deputy Sheriff B. K.

Chaffins, were custodial in nature and taken without proper Miranda warnings.

       Although the Motion is captioned as one for discovery, in essence it is a motion to expand

the record, because Woods wants this Court to consider the content of these interrogations and

asks that they be sent directly to the Court.

       The second piece of discovery Woods seeks is his mental health diagnosis and prescription

list from “Shawnee Mental Health” (ECF No. 29, PageID 1724). He claims this evidence would


                                                1
Case: 1:20-cv-00618-TSB-MRM Doc #: 30 Filed: 04/27/21 Page: 2 of 2 PAGEID #: 1729




show the medications he was prescribed and the side effects, which would show his statement

were involuntary. Id.

       The Magistrate Judge has now several times denied prior motions by Woods for discovery

or to expand the record for the basic reason that this Court is confined to the record before the state

courts in deciding whether to defer to those courts’ decisions under 28 U.S.C. § 2254(d). Cullen

v. Pinholster, 563 U.S. 170 (2011). The same authority compels rejection of the instant Motion

for Discovery which is DENIED.



April 27, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                  2
